O’NIEXX, J.
(dissenting). The opinion submitted by Mr. Justice PROVOSTY for our consideration is, in my opinion, inconsistent with the argument made in the return of the respondent judge. In his answer to the rule issued herein, the judge attempts to justify his proceeding with the prosecution of the defendant upon the ground solely that this court has no supervisory jurisdiction to issue the writ of prohibition except in a case where the court complained of is without jurisdiction. In the opinion submitted by Mr. Justice PROVOSTY it is conceded that the supervisory jurisdiction of the Supreme Court to issue writs of prohibition directed to inferior courts under article 94 of the Constitution is not controlled by article 845 of the Code of Practice, and is therefore not confined to cases in which the court complained of is without jurisdiction.
The question presented in this case is not whether the criminal district court has exclusive original jurisdiction for the trial and punishment of parties accused of the violation of a criminal statute. The jurisdiction of the criminal district court in such case is not and cannot be denied. NTor can it be denied that the civil district court has jurisdiction to prevent by injunction the prosecution of a person accused of crime, under certain peculiar circumstances, and particularly when property rights .are involved. See L’Hote v. City of New Orleans, 51 La. Ann. 93, 24 South. 608, 44 L. R. A. 90; McFarlain v. Town of Jennings, 106 La. 541, 31 South. 62; New Orleans Baseball & Amusement Co. v. City of New Orleans, 118 La. 230, 42 South. 784, 7 L. R. A. (N. S.) 1014, 118 Am. St. Rep. 366, 10 Ann. Cas. 757; Le Blanc v. City of New Orleans, 138 La. 243, 70 South. 212; Patout Bros. v. Mayor and Trustees of New Iberia, 138 La. 697, 70 South. 616; Osborne v. City of Shreveport, 143 La. 932, 79 South. 542, 3 A. L. R. 955; Crucia v. Behrman, Mayor, 147 La. 144, 84 South. 525; Davis & Farnum Manufacturing Co. v. Los Angeles, 189 U. S. 217, 23 Sup. Ct. 498, 47 L. Ed. 778; Daly v. Elton, 195 U. S. 242, 25 Sup. Ct. 22, 49 L. Ed. 177; High on Injunctions, 68; Philadelphia Co. v. Stimson, 223 U. S. 605, 32 Sup. Ct. 340, 56 X. Ed. 570.
In the injunction suit now pending in the civil district court, relators aver, not only that they have important property rights involved, but also that the manner in which the betting on horse races is done at their place of business and amusement is’ not a violation of the statute in question, and that it has been so decided by this court in the case of State v. Austin, 142 La. 384, 76 South. 809, and in the case of State v. McBride (No. 24435) 91 South. —,2 in which the court inferentially sustained the former decision. Relators also pleaded in their injunction suit that, if the statute could be construed so as to apply to the method of betting com*855plained of, the law would, for reasons set forth in their petition, be unconstitutional.
In New Orleans Baseball & Amusement Co. v. City of New Orleans, supra, this court said:
“Where property rights will be destroyed or greatly impaired, interference by criminal proceedings under a void law or ordinance may be reached and controlled by a court of equity.”
We are not now called upon to decide, nor was the judge of the criminal district court called upon to decide, whether the civil district court had jurisdiction to issue the temporary writ of injunction restraining the district attorney from prosecuting the defendants herein: That authority has not yet been challenged in the court in which it ought to be challenged, if challenged at all— that is, in the court that issued the writ. It is sufficient for us to know, and was sufficient for the criminal district court to know, that the case was one in which the civil district court might have had jurisdiction. Without deciding the question whether the civil district court really had jurisdiction under the circumstances, the allegations of fact on which the writ issued are pertinent to the present discussion. Relator r has an investment of about three-quarters of a million dollars, consisting of a race track with the necessary buildings and appurtenances, in the city of New Orleans, the net proceeds of the business exceeding $60,000 a year. Their • profits are made during the racing season, which lasts about a month and a half each year. During the remainder of the year, the enormous capital invested remains idle. Thousands of men and women, some of very high standing, attend .and bet upon the races every day, except on the Sabbath, during the racing season. This was going on, even in a manner which might now be violative of the statute, from time immemorial until the statute of 1908 was enacted; and it has since been going on in a manner which relators contend, and which they say this court has twice decided, is not violative of the statute. Under these circumstances, the writ of injunction was applied for and granted, upon the allegation, substantially, that the district attorney intended "to cause the arrest and prosecution of all persons who indulged in the betting on horse races in the manner in which it is. done at relator’s race track, and that such wholesale arrests and prosecutions at the beginning of a brief carnival of racing would break up relator’s business and cause them serious financial loss.
Under these circumstances, my opinion is that it was the duty of the district attorney and of the judge of the criminal district court to respect the decree of the civil district court. The remedy of the district attorney was to apply to the civil district court for a dissolution of the temporary writ of injunction, and, if he should have failed at that, to apply to the Supreme Court for the exercise of its supervisory jurisdiction, if he thought the civil district court was without jurisdiction to issue the writ.
It is true the judge of the criminal district court was not a party defendant in the injunction suit; but his 'attention was called to the decree of the civil district court in the motion of the defendants for a continuance of the case. In respect for the comity of courts, my opinion is that the judge of the criminal district court should have respected the decree of the civil district court; for it cannot be disputed that the ease is one in which the jurisdiction of the two court's may be concurrent or overlapping. What the criminal district court proceeded to do was to aid and abet the district attorney in his violation of the decree of the civil district court; and the only reason given in justification for such aiding and. abetting is that the civil district court can punish the- district attorney for his contempt, if he should be held in contempt, of the decree of *857the civil district court. The argument is, in other words, that th.e pound of cure may eventually serve the purpose of the missing ounce of preventative.
The argument of the respondent judge that “the granting of the relief prayed for by relators would completely paralyze the administration of justice and could prevent the trial of the murderer, the forger, the embezzler or the ravisher,” is neither a persuasive argument nor an apt illustration. The purport of the argument is that the civil district court should not have equity jurisdiction to prevent a' prosecution for crime in any case, because the court might abuse its power. The argument assumes that, if the judge of the criminal district court had respected the decree of the civil district court in this case, the latter court might be tempted hereafter to prevent the trial of a murderer, a forger, an embezzler or a ravisher, or some other criminal having no property right involved in the case. If we are to deal in illustration and analysis, let us take the case before us for illustration. Suppose this court should eventually hold that the civil district court did have jurisdiction to issue the temporary writ of injunction, and suppose we should eventually perpetuate the writ. Suppose, too, that the district attorney had, in the meantime, caused the arrest and prosecution of all persons who bet on the horse races during the racing season, and suppose the district attorney had thereby deprived the relators of a return on their enormous investment and had wrecked their business. And suppose, finally, that this court had ultimately decided, as in the Case of Austin and in the Case of McBride, that the method of betting was not condemned by the statute of 1908, or decided that the statute was unconstitutional. What satisfaction would it he to' say that the district attorney should then be punished for contempt for his violation of the decree of the civil district' court?
My opinion is that the ease is peculiarly one in which the judge of the criminal district court should' not have aided the district attorney in his violation of the decree of the civil district court; and we all agree that this court has supervisory jurisdiction in the premises. For these reasons, I respectfully dissent from the opinion and decree submitted by Mr. Justice PROVOSTY.

 150 La. —.